Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/29/2022 has been entered.
m,
Status of Claims
2.	Claims 1, 12, and 22 are amended
3.	Claims 1-22 are pending 	

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
6.	Regarding claims 1-22. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, Prong One), and if so, and if so, it must additionally be determined whether the claim recites additional elements that integrate the exception into a practical application of that exception (i.e., Step 2A, Prong Two). If the addition elements it must additionally be determined whether the claim contains any additional elements other than the abstract itself that transform the exception into patent eligible subject matter. If an abstract idea is present in the claim, any additional elements or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) ("2019 PEG") and Alice Corporation Pty. Ltd v. CLS Bank International, et al., 573 U.S._ (2014).
7.	Therefore, claims 1-22 were analyzed for U.S.C. 101 as follows:
8.	Claims 1-11 are directed to a system, claims 12-21 are directed to a method, and claim 22 is directed to a non-transitory computer readable medium. The claims are directed to a non-statutory judicial exception of an abstract idea.
9.	In claim 1, corresponding claim 12 and 22, the limitations that define an abstract idea (in bold) are below:
A system to support distributed electronic payment processing, comprising:
a main payment processing engine running on a host including a first memory storing instructions, a first processor configured to read the instructions, and a payment graph datastore, wherein the main payment processing engine is implemented by the processor and configured to:
accept a request to process an electronic payment from a client device at runtime; 
load a hierarchical payment graph from the payment graph datastore, wherein the hierarchical payment graph is selected based on the electronic payment;  
traverse a main payment graph of the hierarchical payment graph, wherein the hierarchical payment graph comprises one or more payment sub-graphs in addition to the main payment graph, and wherein traversal of the main payment graph processes the electronic payment through a plurality of stages in a payment processing lifecycle; 
provide one of the one or more payment sub-graphs associated with one of the plurality of stages in the payment processing lifecycle to a corresponding one of a plurality of electronic payment processing engines;
store, in the payment graph datastore, updated states and state transitions of the main payment graph or the one or more payment sub- graphs, wherein the updated states and state transitions are configured to 2 DM2\15712035.1U.S. Pat. App. No.: 15/745,680Docket No.: R2124-01102allow the main payment processing engine to restart processing of the electronic payment at any node in the hierarchical payment graph; and 
report a processing result of the request for electronic payment back to the client device; and 
the plurality of electronic payment engines each running on one or more other hosts each including a second memory storing instructions and a second processor, wherein the plurality of electronic payment engines is each configured to: 
process the electronic payment at a stage of the payment processing lifecycle based on types of states, edges, and attributes of the edges in the one of the one or more payment sub-graphs of the hierarchical payment graph
provide a notification of a processing result of the stage of the payment processing lifecycle to the main payment processing engine.
10.	Claims 1, and corresponding claims 12 and  22, recite the steps to describe processing an electronic payment transaction using a hierarchical payment graph (i.e. workflow, model representation, instructions) to represent the payment lifecycle using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (including agreements in the form of contracts: legal obligation; advertising, marketing or sales activities or behaviors; business relations)
11.	The judicial exception is not integrated into a practical application. The accepting, loading, traversing, associating, processing steps (a-k) amounts to no more than mere instructions to apply the exception using a generic computer environment.  Claims 1, corresponding claims of 12 and 22 require the components of payment processing engine, memory, and processor (b. & i.), the additional elements do not impose a meaningful limit on the judicial exception (i.e. general means of a generic payment processing engine for performing , receiving, loading  and associating the payment data to generate a graphical representation of the payment processing stages to display and notify the results and a memory to store and associate the graphs with relationships types). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. The limitations of “accept a request to process an electronic payment”, “load a hierarchical payment graph from the payment graph datastore, wherein the hierarchical payment graph is selected based on the electronic payment”, “provide one of the one or more payment sub-graphs associated with one of the plurality of stages in the payment processing”, “report a processing result of the request for electronic payment back to the client device,  and “provide a notification of a processing result of the stage of the payment processing lifecycle to the main payment processing engine”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, the above limitations (a-h) in the context of this claim encompasses the user manually managing the access of the payment processing lifecycle utilizing the graph to display the stages and status of the payment data. That is, other than reciting that the abstract idea will be operable on generic computer components, nothing in the claim element preclude the steps could be performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, the claim recites an abstract idea. The claims do not recite any improvements to the generic computing components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea

12.	Independent claim 1, and corresponding claims 12 and 22, further recite the additional components or elements of “main payment processing engine”, “host”, “first processor”, “payment graph datastore”, “first memory”, “second memory”, “client device”, “non-transitory computer readable storage medium”, “system”, “hierarchical payment graph” and “payment sub-graph”. The additional computing components and additional elements in the claims are recited, under its broadest reasonable interpretation, at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. 
13.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
In the example of FIG. 1, the client devices 110 are utilized by clients to initiate electronic payment requests to the distributed payment processing system 102, wherein the client devices reside either locally or remotely (e.g., in a cloud) from the distributed payment processing system 102. Here, the client devices 110 include but are not limited to, mobile/hand-held devices such as tablets, iPhones, iPads, Google's Android devices, and/or other types of mobile communication devices, PCs, such as laptop PCs and desktop PCs, and server machines (Specification: Paragraph [0018])
In the example of FIG. 1, the system 100 includes at least a distributed payment processing   system 102  comprising  a main   payment processing engine/processor 105, a plurality of electronic payment processors/processing units/engines 106 and a payment graph datastore 108, each running on a computing unit/appliance/host 104 located at distributed geographical locations, with software instructions stored in a storage unit such as a non-volatile memory (also referred to as secondary memory) of the host 104 for practicing one or more processes. (Specification: Paragraph [0016]) 

14.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. In addition, the claims do not recite additional elements that integrate the exception into a practical application of that exception. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. 
15.	Finally, taken together, the additional elements and components of claims 1, and corresponding claims 12 and 22, have been considered and are not ordered combinations as defined by the courts.
16.	Dependent claims 2, 6, 7 and corresponding claims 13, 16 and 17 further recite (abstract idea in bold) limitations of the main payment processing engine and electronic payment engine at geographically distributed locations(i.e., cloud), wherein the payment sub-graph utilized by an electronic payment processing engine is further specialized to be a processor-specific sub-graph for interactions specifically with the payment processing engine, and wherein each of the main payment processing engine and the electronic payment processing engines is configured to check its associated main payment graph and payment sub-graph to determine a set of outcomes at each stage of the payment processing lifecycle. These limitations do not take the claims out of the Certain Methods of Organizing Human Activity and the claims do not transform the abstract idea (steps describe processing a payment utilizing a processing engine using payment graphs (i.e. instructions, workflow, filtering) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. 
17.	 The additional components and elements of “first processor”, "main payment processing engine", "electronic payment engine", “payment graph datastore”, "processor-specific sub-graph", “main payment graph”, and “payment sub-graph” recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 2,6, 7 and corresponding claims 13, 16 and 17 are directed to an ineligible judicial exception without any significant more.
18.	In claims 3,4, 5,14, and 15 further recite (abstract idea in bold) further limitations of the system wherein a parent-child relationship is maintained between the main payment graph and the payment sub-graphs of the hierarchical payment graph, wherein the main payment graph is decoupled from details of the state transitions and error handling of the electronic payment processing, which are covered by the stage- specific payment sub-graphs, and wherein the main payment graph and/or the payment sub-graphs define error handling and recovery strategies of the payment processing lifecycle. These limitations do not take it out the groupings of an abstract idea and the claims do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented (i.e., the steps to processing an electronic payment using payment graphs (i.e. filter payment data) where the graph gave a peculiar way of storing the hierarchy where the pattern show how to use parent-child and display the results based on the parent-child hierarchy) and the technological environment upon which the abstract idea may be carried out. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. In addition, the maintaining the parent child relationship, decoupled, defining error handling and recovery strategies steps, other than reciting that the abstract idea will be operable on generic computer components, nothing in the claim element preclude the steps could be performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, the claim recites an abstract idea.
19.	There are no additional components recited and the additional elements of "hierarchical payment graph'', "main payment graph", and "payment sub-graph" recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement and or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claims does not recite additional elements that integrate the exception into a practical application of that exception Therefore, claims 3,4, 5,14, and 15 20 is directed to an ineligible judicial exception without any significant more. 
20.	In claims 8-11 and 18-21 further recite (abstract idea in bold) further limitations of the system wherein inter-graph communication between the main payment processing engine and the plurality of electronic payment engines is modeled via an extended graph definition language (GDL), wherein the distributed payment processing system is configured to automatically generate an audit trail for the electronic payment based on its updated states and transitions for real time or future analysis, wherein the audit trail is a path that includes a plurality of states connected by directed edges from one payment state to another in the hierarchical payment graph, wherein the audit trail includes different types of attributes recorded along the path for risk analysis, wherein the distributed payment processing system is configured to check types of states, edges, and attributes of the edges in the hierarchical payment graph for type safety before runtime to prevent errors during processing of the electronic payment, the system further comprising a payment graph datastore running on the host, which in operation, is configured to maintain schemas of the hierarchical payment graph, wherein the hierarchical payment graph is continuously updated in real time during processing of the electronic payment so that the payment graph datastore maintains the latest states and transitions of the electronic payment through every stage of the lifecycle. These limitations do not transform the abstract idea or do not take it out of the abstract groupings of certain method of human activity but merely elaborates on how the abstract idea in the independent claims may be implemented (i.e., the steps to generate, connect, check, update, and maintain a payment for a transaction in real-time) and the technological environment upon which the abstract idea may be carried out. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. In addition, the generate, check, and maintain steps are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is other than reciting “distributed payment processing system”, “payment graph datastore”, “electronic payment engines”, and “main payment processing engine”, nothing in the claim element precludes the step from practically being performed in the mind. Therefore, the claims recite an abstract idea.
21.	The additional elements "main payment processing engine'', "electronic payment processing engine", " extended graph definition language (GDL)", “distributed payment processing system”,” hierarchical payment graph”, “payment graph datastore” recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application of that exception Therefore, claims 8-11 and 18-21 are directed to an ineligible judicial exception without any significant more. 
22.	In summary, the independent and dependent claims, both individually and in
combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-22 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Response to Amendment
23.	With respect to the rejection of claims 1-22 under U.S.C 101, Applicant's remarks have
been fully considered and are not persuasive.
The Applicants argument cites that the amended claims 1, 12, and 22 recite an improvement in the functioning of a payment processing engine, i.e., an improvement in computer technology. 
	The Examiner respectfully disagrees. With respect to amended claim 1, corresponding claims 12 and 22, the claims are directed to managing, coordinating, providing, corresponding, processing and displaying (i.e. notification) information for an electronic payment. The above steps are directed to the abstract idea of access, store, and management for payment lifecycle, here applied to payment processing, are accessing and organizing payment processing data utilizing the distinct way of storing the data (graphical representation) where the pattern displays the payment relationship
reciting patent-ineligible subject matter which falls in the abstract grouping of certain methods of organizing human activity, more specifically commercial or legal interactions (including agreements in the form of contracts: legal obligation; advertising, marketing or sales activities or behaviors; business relations).  The Applicant Specification supports the above conclusion where it cites “  Under the proposed graph-based and strongly-typed approach to distributed electronic payment processing, only well-defined/typed transitions between payment states are allowed at each stage during processing of an electronic payment, wherein the electronic payment is transitioned from one stage to another in its payment lifecycle among the processing engines of the distributed payment system without any ambiguities or errors” (Specification: Paragraph [0014]), “to support distributed electronic payment processing” (Specification: Paragraph [0012]), and “managing, coordinating, providing, corresponding, processing and displaying information for an electronic payment.” (Specification Paragraph [0005]). Therefore, the amended claims are abstract. 
The amended claims are not a technical solution to a technical problem (i.e. improving technology, technological solution). However, the amended claims 1, corresponding and representative claims 12 and 22, are a business solution to a business problem (managing, coordinating, providing, corresponding, processing and displaying information for an electronic payment). In addition, this judicial exception is not integrated into a practical application. In particular, the amended claim 1, corresponding representative claims 12 and 22, recite additional components or elements of main payment processing engine, host, first processor, payment graph datastore, first memory, second memory, client device, non-transitory computer readable storage medium, system, and additional elements of hierarchical payment graph and payment sub-graph.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application specification cite: “In the example of FIG. 1, the client devices 110 are utilized by clients to initiate electronic payment requests to the distributed payment processing system 102, wherein the client devices reside either locally or remotely (e.g., in a cloud) from the distributed payment processing system 102. Here, the client devices 110 include but are not limited to, mobile/hand-held devices such as tablets, iPhones, iPads, Google's Android devices, and/or other types of mobile communication devices, PCs, such as laptop PCs and desktop PCs, and server machines” (Specification: Paragraph [0018]), and “In the example of FIG. 1, the system 100 includes at least a distributed payment processing   system 102  comprising  a main   payment processing engine/processor 105, a plurality of electronic payment processors/processing units/engines 106 and a payment graph datastore 108, each running on a computing unit/appliance/host 104 located at distributed geographical locations, with software instructions stored in a storage unit such as a non-volatile memory (also referred to as secondary memory) of the host 104 for practicing one or more processes.” (Specification: Paragraph [0016]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. The claims do not recite an improvement to another technology or technical field or an improvement to the functioning of the computer itself, Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1, and corresponding representative claims 12 and 22 are directed to an abstract idea without a practical application.
	In regards to Customedia Techs., LLC v. Dish Network Corp., Case No.18-2239 (Fed. Cir. Mar. 6, 2020), the Federal courts determined at Alice Step One that the claims are directed to the abstract idea of using a computer to deliver targeted advertising to a user, not to an improvement in the functioning of a computer. At Alice Step Two, the Federal Circuit also determined that the elements of the claims failed to recite an inventive concept, noting that the claims recite only generic computer components, and did not transform the nature of the claim into a patent-eligible concept. Thus, the Federal Circuit concluded, such generic and functional hardware is insufficient to render eligible claims directed to an abstract idea.
24.	With respect to the rejection of claims 1-22 under U.S.C 103, Applicant's remarks have
been fully considered are persuasive, the U.S.C. 103 rejection is withdrawn. 
	
Conclusion

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693